Citation Nr: 0903166	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  03-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.  He died on October [redacted], 2001.  The appellant 
is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In June 2005, the appellant and her daughter testified before 
the undersigned at a hearing held at the St. Petersburg RO.  
In August 2005, May 2006, and August 2007, the Board remanded 
this matter for additional procedural and evidentiary 
development.  

The Board's August 2007 remand directed the RO to adjudicate 
pending intertwined claims by the appellant for: (1) 
entitlement to an effective date earlier than February 9, 
2000, for the award of service connection for PTSD, for 
purposes of accrued benefits; and (2) entitlement to an 
effective date earlier than February 9, 2000, for the award 
of a total disability rating based upon individual 
unemployability (TDIU rating), for purposes of accrued 
benefits.

In January 2008, the RO issued a rating decision which 
granted an earlier effective date of September 18, 1998, for 
purposes of accrued benefits, for both the award of service 
connection for PTSD and for the award of a TDIU rating.  
Although the record does not reflect that the appellant filed 
a notice of disagreement concerning the RO's decision on 
these issues, a statement of the case addressing the same was 
issued by the RO in September 2008.  See Appellate Brief 
Presentation, p. 3, (January 7, 2009).  Moreover, a 
subsequent substantive appeal concerning these issues does 
not appear in the record, and therefore, these issues are not 
currently on appeal before the Board.  38 C.F.R. § 20.202 
(2008)

As noted in the Board's prior remand in August 2007, 
statements and evidence submitted on the appellant's behalf 
in 2007 should be construed as a claim to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death, and this matter is once again REFERRED to 
the RO for consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran was rated totally disabled from September 
1998 until his death in October 2001; he was not continuously 
rated as totally disabled since his release from active duty 
in 1945.

2.  The veteran was not a former prisoner of war (POW).

3.  The appellant has not alleged with specificity that there 
was clear and unmistakable error (CUE) in any VA decisions 
issued during the veteran's lifetime; nor has she identified 
or submitted additional, previously unconsidered service 
department records that would provide a basis for reopening a 
previously decided claim.




CONCLUSION OF LAW

The criteria for an award of DIC under the provisions of 
38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 1318 (West 2002), VA will pay DIC to the 
surviving spouse of a veteran if the veteran's death was not 
the result of his own willful misconduct and if at the time 
of death the veteran was receiving, or entitled to receive, 
compensation for service-connected disability that was:

(1)  rated by VA as totally disabling for a 
continuous period of at least 10 years immediately 
preceding death;

(2)  rated by VA as totally disabling continuously 
since the veteran's release from active duty and 
for at least five years immediately preceding 
death; or

(3)  rated by VA as totally disabling for a 
continuous period of not less than one year 
immediately preceding death, if the veteran was a 
former prisoner of war (POW) who died after 
September 30, 1999.

See 38 C.F.R. § 3.22(a) (2008).

For purposes of 38 U.S.C.A. § 1318, "entitled to receive" 
means that the veteran filed a claim for disability 
compensation during his lifetime and one of the following 
circumstances is satisfied:

(1)  the veteran would have received total 
disability compensation at the time of death for a 
service-connected disability rated totally 
disabling for the period specified but for CUE 
committed by VA in a decision on a claim filed 
during the veteran's lifetime; or

(2)  additional evidence submitted to VA before or 
after the veteran's death, consisting solely of 
service department records that existed at the 
time of a prior VA decision but were not 
previously considered by VA, provides a basis for 
reopening a claim finally decided during the 
veteran's lifetime and for awarding a total 
service-connected disability rating retroactively 
in accordance with 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) for the relevant period specified; or

(3)  at the time of death, the veteran had a 
service-connected disability that was continuously 
rated totally disabling by VA for the period 
specified, but was not receiving compensation 
because:

(a)  VA was paying the compensation to 
the veteran's dependents;

(b)  VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to 
offset an indebtedness of the veteran;

(c)  the veteran had not waived retired 
or retirement pay in order to receive 
compensation;

(d)  VA was withholding payments under 
the provisions of 10 U.S.C. 
§ 1174(h)(2);

(e)  VA was withholding payments because 
the veteran's whereabouts were unknown, 
but the veteran was otherwise entitled 
to continued payments based on a total 
service-connected disability rating; or 

(f)  VA was withholding payments under 
38 U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. 
§ 5309.

38 C.F.R. § 3.22(b) (2008).

In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for DIC 
under the provisions of 38 U.S.C.A. § 1318.  The evidence of 
record shows that the veteran was rated totally disabled from 
September 1998 until his death in October 2001; a continuous 
period of less than 10 years.  Specifically, the veteran was 
service-connected for following conditions: PTSD, rated 50 
percent since September 1998; shrapnel wounds involving 
Muscle Groups VII and VIII, left forearm, rated 30 percent 
disabling since October 1947; paralysis, incomplete, 
moderate, left radial nerve, rated 20 percent disabling since 
October 1947; shrapnel wounds, moderate, Muscle Group XI, 
left leg and ankle, rated 10 percent disabling since October 
1947; shrapnel wounds, moderate, Muscle Group XI, right leg 
and ankle, rated 10 percent disabling since October 1947;  
shrapnel wound, moderate, Muscle Group XV, right thigh, rated 
10 percent disabling since October 1947; shrapnel wound 
scars, left shoulder and nose, rated noncompensable.  The 
veteran's combined disability rating was 70 percent, since 
October 1947; and 80 percent from September 1998.  Moreover, 
the record reflects that he had been granted a TDIU rating 
since September 1998.

The record does not show, and the appellant does not allege, 
that the veteran was a former POW or that he was continuously 
rated as totally disabled since his release from active duty 
in 1945.  Nor has she identified or submitted additional, 
previously unconsidered service department records that would 
provide a basis for reopening a previously decided claim.  

Moreover, the appellant has not alleged with specificity that 
there was CUE in any VA decisions that were issued during the 
veteran's lifetime that would have entitled the veteran to a 
total rating at any time prior to 1998.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) [any claim of CUE 
must be pled with specificity].  Instead, she generally 
contends that the veteran's initial total disability rating 
following service should never have been reduced; she has not 
alleged any legal or factual errors were made in connection 
with that reduction in rating in 1947.  As such, the 
appellant has not established a valid claim of CUE.

Simply put, the record provides no basis for an award of DIC 
under 38 U.S.C.A. § 1318.  Accordingly, the claim must be 
denied.

The Board notes that at the 2005 hearing, the appellant's 
representative argued that had a claim for TDIU been filed at 
an earlier date, the veteran would have been rated totally 
disabled for 10 years prior to his death based on his 
occupational history.  Pertinent case law in the past had 
held that "hypothetical entitlement" consideration for DIC 
benefits under 38 U.S.C.A. § 1318 was allowable for claims 
filed prior to January 21, 2000, i.e., the effective date of 
VA regulation 38 C.F.R. § 3.22 prohibiting "hypothetical 
entitlement." See Green v. Brown, 10 Vet. App. 111 (1997); 
Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. West, 11 
Vet. App. 307 (1998); Rodriguez v. Nicholson, 19 Vet. App. 
275 (2005).  However, the appellant in this case filed her 
claim in November 2001.  As noted in the Introduction, a 
January 2008 rating decision assigned effective dates of 
September 18, 1998, for purposes of accrued benefits, for 
both the award of service connection for PTSD and for the 
award of a TDIU rating.  That decision is now final, and any 
discussion of whether the veteran hypothetically would have 
received a total rating had he applied for such at an earlier 
date is barred by law.

Although the Board is sympathetic to the appellant and her 
claim, and certainly respects the service the veteran 
provided to his country, there is no basis in VA law to allow 
the benefits sought in this case. Under these circumstances, 
the appellant does not meet the basic eligibility 
requirements for entitlement to DIC under 38 U.S.C.A. § 1318, 
and her claim, therefore, must be denied. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal terminated because of the absence of legal merit or 
the lack of entitlement under the law).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  The VA General Counsel has held that the notice and 
duty to assist provisions of the VCAA are inapplicable where, 
as here, undisputed facts render a claimant ineligible for 
the benefit claimed and further factual development could not 
lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); 
VAOPGCPREC 2-2004 (March 9, 2004); see also Sabonis.  Even if 
a notification duty were found to apply to this situation, it 
was met.  After the appellant's initial claim, a November 
2001 letter informed her of VA's duty to assist and of her 
responsibilities in substantiating her claim.  It was not 
until a May 2006 notice letter that she was provided 
specifically what was needed to substantiate a section 1318 
claim and of the elements of such a claim.  She was again 
informed of VA's responsibilities to assist her with her 
claim, as well as how VA assigns disability ratings and 
effective dates when a claim is granted.  That letter was 
followed by readjudication of her claim, most recently in a 
September 2008 supplemental statement of the case.  All 
evidence identified by the appellant has been obtained.




ORDER

Entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


